              Case 2:20-cr-00032-WBS Document 65 Filed 01/27/21 Page 1 of 2


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MICHAEL W. REDDING
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
   Attorneys for Plaintiff
 6 United States of America

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                            CASE NO. 2:20-CR-32-WBS
11
                                     Plaintiff,           FINDINGS AND ORDER RE: EXCLUSION OF
12                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT
                             v.
13
     FAYTH SHAMARIAH JONES, DONALD
14   CONFERLETE CARNEY, AND JONTE
     DEON SCOTT,
15
                                   Defendants.
16

17

18
                                                  FINDINGS AND ORDER
19
            This proposed findings and order memorializes the findings and order the Court made during the
20
     Status Conference on January 25, 2021. All appearances were made virtually; defendants have waivers
21
     of personal appearance on file. Ms. Jones made an appearance with her counsel, Mr. Jared Thompson.
22
     Mr. Carney made an appearance with his counsel, Mr. Bill McPike. Mr. Scott made an appearance with
23
     his counsel, Mr. John Garcia.
24
            Mr. McPike indicated that he and Mr. Carney had been in communication about the Federal
25
     Defender substituting in for Mr. McPike. He indicated that he anticipated the Federal Defender would
26
     be substituting in as counsel shortly. Given that expectation, the parties agreed to put the matter over to
27
     February 2, 2021, at 9:00 a.m. to allow for that substitution of counsel. It is anticipated that the Federal
28
     Defender will be present on February 2, 2021.
                                                           1
30
              Case 2:20-cr-00032-WBS Document 65 Filed 01/27/21 Page 2 of 2


 1          Given the anticipated substitution of counsel for Mr. Carney, and the agreement of all parties that

 2 this matter should go over to February 2, 2021, to allow for counsel to substitute in, obtain discovery,

 3 and begin preparations in the case, the Government moved to exclude time under the Speedy Trial Act

 4 between January 25, 2021 and February 2, 2021 for continuity of counsel and to allow for the effective

 5 preparation of counsel, taking into account the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(A).

 6 Defense counsel for all defendants agreed with the Government that there was a sufficient basis to

 7 exclude time between these dates as to each defendant, for these reasons. The Court agreed there was

 8 good cause for the finding as to all defendants.

 9          Having heard and considered the motion and evidence, the Court hereby finds that the reasons

10 laid out in the government’s oral motion demonstrate sufficient facts that provide good cause for a

11 finding of excludable time as to all defendants pursuant to the Speedy Trial Act, 18 U.S.C. § 3161(h).

12          Specifically, the Court finds that the government’s oral motion to exclude time as to all

13 defendants demonstrates good cause to exclude time pursuant to the Speedy Trial Act, 18 U.S.C. §

14 3161(h)(7)(A) for effective preparation as to all defendants and continuity of counsel as to Mr. Carney.

15          The Court further finds that there is a separate basis to exclude time as to Mr. Scott and Ms.

16 Jones pursuant to 18 U.S.C. § 3161(h)(6), which states that time shall be excluded for “[a] reasonable

17 period of delay when the defendant is joined for trial with a codefendant as to whom the time for trial

18 has not run and no motion for severance has been granted.”

19          Finally, the Court finds that: (i) the ends of justice served by the continuance outweigh the best

20 interest of the public and defendant in a speedy trial; and (ii) failure to grant the continuance would
21 result in a miscarriage of justice.

22          Time is hereby excluded under the Speedy Trial Act between January 25, 2021 and February 2,

23 2021, inclusive.

24 Dated: January 26, 2021

25

26
27

28

                                                         2
30
